 



Exhibit 10.19

DESCRIPTION OF EMPLOYMENT AGREEMENT WITH C. HUNTON TIFFANY

In connection with his retirement from full-time employment with Bankshares as
Chief Executive Officer, effective June 30, 2004, Mr. Tiffany agreed to serve as
the non-executive Chairman of the Boards of Directors of both Bankshares and
TFB, and to perform specific duties for Bankshares and TFB on a part-time basis.
In connection with Mr. Tiffany’s part-time work for Bankshares and TFB,
Mr. Tiffany receives an annual base salary of $82,618. Mr. Tiffany does not
receive any additional cash compensation for his Bankshares and TFB director
duties, but does participate in the non-executive directors’ stock compensation
plan. Mr. Tiffany also receives certain welfare benefits that are generally
available to other part-time employees of TFB. Mr. Tiffany’s duties under this
part-time employment include: overseeing the corporate governance and board
development function and serve as the Chair of the Corporate Governance
Committee of Bankshares and TFB; overseeing the development of Bankshares’ and
TFB’s strategic planning processes; representing Bankshares and TFB to
customers, shareholders, community organizations and local government; and
sitting on Bankshares’ Executive Committee and TFB’s Executive Committee, Trust
Committee, and Investment/ALCO Committee. This part-time arrangement is not
based on any formal written contract, but Bankshares and TFB anticipate that
this specific arrangement (and general annual salary amount) will continue
through May 2007.

